UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1580


FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.

BALTIMORE U.S. POST OFFICE POLICEMEN, et al.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:10-cv-01151-JFM)


Submitted:   July 22, 2010                  Decided:   July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Francis    Akinro   appeals    the   district     court’s     order

dismissing his civil complaint.           We have reviewed the record and

find    no   reversible   error.     Accordingly,       we    affirm    for   the

reasons stated by the district court.             Akinro v. Baltimore U.S.

Post Office Policemen, No. 1:10-cv-01151-JFM (D. Md. May 14,

2010).       We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in    the     materials

before   the    court   and   argument    would   not   aid   the    decisional

process.

                                                                        AFFIRMED




                                      2